Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of the prior art of records do not disclose said bold claimed elements of “receiving, from the user computing device 102 and through the second communication interface 820, data indicating a request to enter a troubleshooting mode in order to check a proper operation of the network edge device 214” in independent claims 21, 29, 37.
Zalewski et al. US 2020/0244297 A1 discloses only in Figures 15, 16, and [420]-[422] that, “[420] The user can also request a firmware update, which may come from the manufacturer of the wireless camera, or can come from the custom cloud service provider that supplies code for enabling Internet-Of-Things (IOT) functionality. In another embodiment, the user can troubleshoot IOT, to see why the IOT is not working or fails to utilize Dynamic Local Cloud (DLC) logic properly. In another embodiment, the user can select the pain the IOT, to see if the IOT is actually working. In another embodiment, the user can access security settings of the IOT, so as to provide or validate that access to the IOT is authorized”, “[421] The security settings can include providing passwords, codes, serial numbers, encryption or decryption handshakes, etc. In another embodiment, a history can be selected to identify the historical use of the IOT on the network”, and “[422] Further shown is the option to troubleshoot or assist in joining DLC groups by specific IOT's. The user can select specific IOT's to set auto discovery parameters, acceptable modes of operation, and other settings. This functionality allows the user to set how specific entities will react, when exposed to DLC groups, and their operation. For instance, the user may not wish the refrigerator to be auto discovered, but does wish to smoke detector in thermostat the be auto discovered”.
Zalewski is silent in said bole elements in said independent claims 21, 29, 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are cancelled.
Claims 21-40 renumbered as 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649